Case 5:21-cv-02027-SMH-JPM Document 3 Filed 09/09/21 Page 1 of 4 PageID #: 38




                                                                                     a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          SHREVEPORT DIVISION


ROBERT EARL LYNN #314558,                       CIVIL DOCKET NO. 5:21-CV-02027
Plaintiff                                                               SEC P

VERSUS                                      CHIEF JUDGE S. MAURICE HICKS,
                                                                      JR.
MARCUS MYERS,                             MAGISTRATE JUDGE PEREZ-MONTES
Defendants


                             MEMORANDUM ORDER

      Before the Court is a Motion to Stay a Petition for Writ of Habeas Corpus under

28 U.S.C. § 2254 (ECF No. 2) filed on behalf of Petitioner Robert Earl Lynn (“Lynn”).

Lynn is an inmate in the custody of the Louisiana Department of Corrections serving

a sentence imposed in the First Judicial District Court, Caddo Parish.

      Because Lynn’s writ application is currently pending in the Louisiana

Supreme Court and the limitations period is likely to expire shortly thereafter, Lynn’s

Motion to Stay (ECF No. 2) is GRANTED.

I.    Background

      Lynn was convicted of manslaughter by a 10-2 jury verdict. State v. Lynn, 251

So.3d 1262, 1267, 52,125 La.App. 2 Cir. 8/15/18 (La.App. 2 Cir., 2018). Lynn was

adjudicated a second felony offender due to a 2008 conviction for distribution of a

Schedule II controlled dangerous substance. Id. Lynn was sentenced to a term of 40

years at hard labor without benefit of probation or suspension of sentence. Id.



                                          1
Case 5:21-cv-02027-SMH-JPM Document 3 Filed 09/09/21 Page 2 of 4 PageID #: 39




      On appeal, Lynn asserted one pro se assignment of error and three

assignments of error through counsel. Id. at 1264. The appellate court affirmed the

conviction and sentence, and the Louisiana Supreme Court denied writs on April 15,

2019. State v. Lynn, 267 So.3d 1129 (La. 2019).

      Lynn filed an application for post-conviction relief on July 14, 2020, which was

denied. ECF No. 1-2 at 1-10. Lynn’s writ application is still pending in the Louisiana

Supreme Court. Lynn asks that this Court stay his “protective” Petition until the

Louisiana Supreme Court denies writs.

II.   Law and Analysis

      Before obtaining relief in federal court, a habeas petitioner must exhaust state

court remedies. See 28 U.S.C. § 2254(b)(1); Whitehead v. Johnson, 157 F.3d 384, 387

(5th Cir. 1998) (citing Rose v. Lundy, 455 U.S. 509, 519-20 (1982)); Nobles v. Johnson,

127 F.3d 409, 419 (5th Cir. 1997). In Lundy, the United States Supreme Court

required that petitions containing some exhausted and some unexhausted claims be

dismissed without prejudice to refiling once total exhaustion was accomplished.

Lundy, 455 U.S. at 418.

      “[F]ollowing the enactment of the AEDPA, with the imposition of a one-year

federal limitations period and the interplay with Lundy’s dismissal requirement, the

Supreme Court in Rhines v. Weber, 544 U.S. 269 (2005), recognized that, in limited

circumstances, it is appropriate for a federal district court to stay habeas corpus

proceedings” pending exhaustion. Malbrough v. Vannoy, 2019 WL 506489, at *2

(E.D. La. 2019).



                                          2
Case 5:21-cv-02027-SMH-JPM Document 3 Filed 09/09/21 Page 3 of 4 PageID #: 40




       Lynn’s conviction became final on July 15, 2019, when the time for seeking

review in the United State Supreme Court expired. See Roberts v. Cockrell, 319 F.3d

690, 693 (5th Cir. 2003). Pursuant to 28 U.S.C. § 2244(d), Lynn had one year from

that date—until July 15, 2020—within which to: (1) file a timely federal application

for habeas relief; or (2) toll the one-year limitations period by filing and pursuing a

properly-filed application for post-conviction or other collateral review in the state

courts.   See 28 U.S.C. § 2244(d)(1)(A); Villegas v. Johnson, 184 F.3d 467, 472 (5th

Cir. 1999). Lynn filed a post-conviction application on July 14, 2020. ECF No. 1-2

at 1-10. Thus, there is one day remaining on the limitations period.

       Lynn has taken the final step in the exhaustion process by seeking review in

the Louisiana Supreme Court. He is simply waiting on a ruling. Because there is

likely only one day remaining on the limitations period1, a dismissal without

prejudice would subject Lynn to the potential risk of untimeliness if he is forced to

re-file his federal Petition when or if the Louisiana Supreme Court denies writs. See

Brown v. Cain, 2008 WL 4678689 (E.D. La. 2008) (granting a stay where one day

remained in federal limitations period); Coleman v. Cain, 2008 WL 907448 (E.D. La.

2008) (granting stay where only “days or hours” remained in the limitations period);

but see Hughes v. Cain, 2016 WL 4203869, at *4 (M.D. La. 2016) (denying stay where

“the sole justification provided for the granting of a stay, is his concern that the very

limited three-day window of time that remains may elapse after a decision is issued


1 Since no state record is currently presented for review, the Court makes no finding on
whether all pleadings have been timely filed in the state courts. Accordingly, the granting of
the motion to stay does not bar the State from raising any defense as to the timeliness of this
Petition.
                                              3
Case 5:21-cv-02027-SMH-JPM Document 3 Filed 09/09/21 Page 4 of 4 PageID #: 41




by the Louisiana Supreme Court”) (citing Wright v. Thaler, 2011 WL 2678923, at *3

(N.D. Tex. 2011) (declining to grant a stay “simply because petitioner will only have

five days remaining in the limitations period to file a timely federal petition after his

applications are decided”)).

         Although Lynn does not explain why he waited until the second to last date

possible to file his state post-conviction application, there is no indication that he

intentionally engaged in dilatory litigation tactics. See Malbrough, 2019 WL 506489,

at *2.

III.     Conclusion

         Because Lynn’s writ application is currently pending in the Louisiana

Supreme Court and the limitations period is likely to expire shortly thereafter, IT IS

HEREBY ORDERED that the Motion to Stay (ECF No. 2) is GRANTED and the §

2254 Petition (ECF No. 1) is STAYED pending exhaustion. Accordingly, within 30

days of the conclusion of the state court proceedings, Lynn SHALL FILE a Motion

asking this Court to lift the stay.

         SIGNED on Thursday, September 9, 2021.


                                           _______________________________________
                                           JOSEPH H.L. PEREZ-MONTES
                                           UNITED STATES MAGISTRATE JUDGE




                                           4
